DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14 and 16 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watarai (Pub. No.: US 2015/0345620 A1).

 	Regarding claim 1, Watarai teaches a vehicle (Fig. 1, bicycle 10) comprising:
 	an input unit to which power for driving the vehicle is input (Fig. 1 pedal 40);
 	an output unit that outputs the power input to the input unit (Fig. 1, rear wheel 18); and
 	a power transmission mechanism that transmits the power input to the input unit to the output unit (Fig. 1, transmission 24, para [0035]. The transmission delivers power from the pedal to the rear wheel), wherein
 	an abnormality of the power transmission mechanism is determined or driving performed by using the power transmission mechanism is prevented or prohibited (Fig. 3, step S19, para [0015] and [0048]. The bicycle controller prohibits the transmission from being controlled.) based on
 	 	first gear ratio-related information, which is information acquired at a first time and related to a gear ratio of a transmission section which is the entirety or a part of the power transmission mechanism (Fig. 3 steps S13-S14, para [0046]. The bicycle controller determines and stores the gear ratio at a first time as y1), and 
 	 	second gear ratio-related information, which is information acquired at a second time subsequent to the first time and related to a gear ratio of the transmission section (Fig. 3, step S16-S17 para [0047]-[0048], “When the shift controller 66 determines that the gear changing state matches the gear changing state that is stored in step S13, the automatic controlling is prohibited by the prohibition setting unit 70 in step S19,”. The bicycle controller prohibits the transmission from being controlled based on the first gear ratio y1 obtained at step S13 and the second gear y obtained at step S16).

Regarding claim 2, Watarai teaches the vehicle according to claim 1, further comprising: 
a storage unit that stores the first gear ratio-related information (Fgi. 2, storage device 72, and Fig. 3, Step 13, the vehicle stores the first gear ratio y1 at step S13).  

 	Regarding claim 3, Watarai teaches the vehicle according to claim 1, further comprising: 
 	a second gear ratio-related information acquisition unit that acquires the second gear ratio-related information (para [0009], “The controller is programmed to control the bicycle transmission automatically to be in a first prescribed gear changing state upon determining the traveling speed of the bicycle becomes less than or equal to the first speed and upon determining a gear ratio of a current gear changing state of the bicycle transmission is larger than a preset gear ratio of the first prescribed gear changing state.”. The bicycle controller obtains the current/second gear ratio).  

Regarding claim 6, Watarai teaches the vehicle according to claim 3, further comprising: 
a measuring device that measures traveling information of the vehicle, wherein the second gear ratio-related information acquisition unit acquires the traveling information from the measuring device (Fig. 2, dynamo and para [0068], “A rotation sensor that outputs a signal corresponding to the rotational speed of the front wheel 16, the rear wheel 18, or the crankshaft 38 can be employed instead of the dynamo 26, and the speed VA can be calculated based on the output of the rotation sensor. In short, any sensor can be employed as long as the sensor outputs a signal corresponding to the speed of the bicycle 10.”).  

Regarding claim 7, Watarai teaches the vehicle according to claim 1, wherein the first gear ratio-related information and the second gear ratio-related information are a gear ratio of the power transmission mechanism, a speed of the vehicle, or an advancing distance traveled by the vehicle while the input unit makes one rotation (para [0009], “The controller is programmed to control the bicycle transmission automatically to be in a first prescribed gear changing state upon determining the traveling speed of the bicycle becomes less than or equal to the first speed and upon determining a gear ratio of a current gear changing state of the bicycle transmission is larger than a preset gear ratio of the first prescribed gear changing state.”. The gear ratio of the bicycle transmission).  

Regarding claim 8, Watarai teaches the vehicle according to claim 7, wherein the first gear ratio-related information and the second gear ratio-related information are speeds of the vehicle (Fig. 3. The controller determines a first steep at step S11 and a second speed at step S15.).  

Regarding claim 9, Watarai teaches the vehicle according to claim 1, further comprising: 
a power acquisition unit that acquires power input to the input unit (Fig. 2, force sensor and para [0033], “The pedaling force sensor 28 outputs a signal, corresponding to a force that is applied to the crankshaft 38. The force that is applied to the crankshaft 38 correlates with the manual drive force that is applied to the pedals 40.”), 
wherein the vehicle determines an abnormality of the power transmission mechanism or prevents or prohibits driving performed by using the power transmission mechanism when the power acquired by the power acquisition unit is larger than zero (Fig. 3, step S15 and para [0047]. When the rider pedals the bicycle forward at step S15, the force sensor outputs a corresponding signal that indicates the rider is applying power to the pedals larger than 0. Since the rider is pedaling, then the bicycle travels at a speed greater than the prescribed speed VA2).  

Regarding claim 10, Watarai teaches the vehicle according to claim 9, further comprising: 
 	a crankshaft to which a stepping force of an occupant is input (Fig. 1, crankshaft 38, para [0030]); 
 	a motor that assists the stepping force (Fig. 2, motor 50, para [0036]); 
 	an input shaft to which power of the motor is input; and 
 	a one-way clutch interposed between the crankshaft and the input shaft (para [0036], “A one-way clutch for preventing the motor from being rotated by the manual drive force when the crank arm 36 rotates forward can be provided between the motor 50 and the front sprocket.”. The clutch is disposed between the motor/input shaft and the crack arm/crankshaft), wherein the power acquisition unit is provided to acquire power on a downstream side of the one-way clutch (para [0033]. The force sensor is on the pedal / crankshaft side).  

Regarding claim 11, Watarai teaches the vehicle according to claim 1, wherein the power transmission mechanism includes a switching transmission device that can switch the gear ratio, and the first gear ratio-related information is gear ratio-related information in a case where the switching transmission device has a gear step having a largest gear ratio (Fig. 3, step S12 and para [0034], “The gear changing operating device 30 is attached to the handle 14. The gear changing operating device 30 outputs a gear changing signal according to an operation of the rider. The gear changing signal includes an upshift signal indicating an upshifting and a downshift signal indicating a downshifting. The upshift is a shifting in the direction in which the gear ratio γ becomes larger. The downshift is a shifting in which the gear ratio γ becomes smaller.”. The user switches the gear ratio to largest at step S12).  

Regarding claim 12, Watarai teaches the vehicle according to claim 1, wherein the vehicle determines an abnormality of the power transmission mechanism when the second gear ratio-related information indicates that the gear ratio of the power transmission mechanism increased with respect to the first gear ratio-related information (Fig. 3, step s16 and para [0048], “Next, in step S17, the shift controller 66 determines whether or not the gear changing state of the transmission 24 matches the gear changing state that the storage device 72 stored in step S13. When the gear changing state differs from the gear changing state that the storage device 72 stored in step S13, the gear changing state will be controlled so that the gear ratio γ will become larger again with step S16, after which the determination step of step S17 is repeated.”. The gear ratio at step S16 is larger than the gear ration at steps S12-S13).  

Regarding claim 16, recites a method for monitoring an abnormality of a power transmission installed in a vehicle of claim 1. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai (Pub. No.: US 2015/0345620 A1) in view of Fukumori (Pub. No.: US 2020/0385088 A1).

Regarding claim 4, Watarai teaches the vehicle according to claim 3, wherein the second gear ratio-related information acquisition unit acquires traveling information from a dynamo or any sensor that outputs speed signals (para [0068]) instead of a global positioning system.  
However, in the same field of bicycle, Fukumori teaches a GPS receiver configured to receive GPS signals from a GPS system to determine the speed of the bicycle. See para [0124], “The running speed of the bicycle 1 can be calculated based on a signal receiving from a GPS receiver. In this case, the GPS receiver is attached to the bicycle frame 11.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watarai’s bicycle with any art recognized equivalent speed sensor, such as a GPS receiver, to determine the speed of the bicycle.

Regarding claim 5, Fukumori in the combination teaches the vehicle according to claim 4, further comprising: 
a receiver that acquires the traveling information transmitted from the global positioning system (para [0124]).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai (Pub. No.: US 2015/0345620 A1) in view of Maebashi (Pub. No.: US 2019/0285172 A1).

Regarding claim 13, Watarai teaches the vehicle according to claim 1, wherein the vehicle is configured to be capable of determining an abnormality of the power transmission mechanism (Fig. 3).
Watarai fails to teach the vehicle displays a caution when an abnormality of the power transmission mechanism is determined.
However, in the same field of bicycle, Maebashi teaches a bicycle is configured to determine and to display detected abnormalities. Para [0150], “When the gear position sensor abnormality detection unit 95 detects an abnormality of the gear position sensor 77, the ECU 90 causes the display 15 to display a warning. This can notify the rider of the abnormality.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watarai’s bicycle with a display screen to notify the user of the detected abnormalities to improve awareness. 

Regarding claim 14, Watarai teaches the vehicle according to claim 1, wherein the vehicle is configured to be capable of determining an abnormality of the power transmission mechanism (Fig. 3).
Watarai fails to teach the vehicle notifies at least one of a user, an owner, a manufacturer, a seller, and a repairer when an abnormality of the power transmission mechanism is determined.
However, in the same field of bicycle, Maebashi teaches a bicycle is configured to determine and to display detected abnormalities. Para [0150], “When the gear position sensor abnormality detection unit 95 detects an abnormality of the gear position sensor 77, the ECU 90 causes the display 15 to display a warning. This can notify the rider of the abnormality.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watarai’s bicycle with a display screen to notify the user of the detected abnormalities to improve awareness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Arimune (Pat. No.: US 9,327,801 B2) teaches an abnormality detection system for a bicycle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685